FILED
                            NOT FOR PUBLICATION                              JUL 28 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10536

               Plaintiff - Appellee,             D.C. No. 2:14-cr-00634-GMS

 v.
                                                 MEMORANDUM*
JESUS ALBERTO RODRIGUEZ-
ALVARADO, a.k.a. Jesus Albe
Rodriguez-Alvarado,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                              Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

       Jesus Alberto Rodriguez-Alvarado appeals from the district court’s

judgment and challenges his guilty-plea conviction and 37-month sentence for

reentry of a removed alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
California, 386 U.S. 738 (1967), Rodriguez-Alvarado’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Rodriguez-Alvarado the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Rodriguez-Alvarado waived his right to appeal his conviction and sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                    14-10536